Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 12/27/2021 for Application #17/501,977 filed on 10/14/2021 in which Claims 1-26 are presented for examination.

Status of Claims
Claims 1-26 are pending, of which Claims 1-26 are considered allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 12/27/2021
Applicant’s most recent claim set of 12/27/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with James Hannon on September 9, 2022.

The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended):
One or more non-transitory computer-readable media storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to:
receive, by a network device, based on a failed attempt by a user device to connect to a first network via a first identifier broadcast by an access point, an identifier of the user device, wherein the identifier of the user device is received via a second network, wherein the second network is configured to provide a secure connection for provisioning services;
determine that the identifier of the user device is associated with an account authorized to access the first network; 
send, to the user device, based on determining that the identifier of the user device is associated with the account, a token;
receive, from the user device, a request to validate the token;
validate, based on the request, the token; and 
send, to the user device, based on validating the token, a network credential, wherein the network credential facilitates a connection to the first network.


Claim 8: (Currently Amended):
A system comprising: 
a network computing device configured to:
receive, based on a failed attempt by a user computing device to connect to a first network via a first identifier broadcast by an access point, an identifier of the user computing device, wherein the identifier of the user computing device is received via a second network, wherein the second network is configured to provide a secure connection for provisioning services;
determine that the identifier of the user computing device is associated with an account authorized to access the first network; 
send to the user computing device, based on determining that the identifier of the user computing device is associated with the account, a token;
receivecomputing device, a request to validate the token;
validate
sendcomputing device, based on validating the token, a network credential, wherein the network credential facilitates a connection to the first network; and
the user computing device configured to:
receive, from the network computing device, the token;
send, to the network computing device, the request to validate the token; and
receive, from the network computing device, the network credential.


Claim 9: (Currently Amended):
The system of claim 8, wherein to receive the identifier of the user computing device, the network computing device is configured to receive the identifier of the user computing device based on the user computing device connecting to the second network via a second identifier broadcast by the access point.


Claim 10: (Currently Amended):
The system of claim 8, wherein the user computing device is further configured to fail in an attempt to connect to the first network based on a configuration comprising at least one of: an updated identifier, a new identifier, an updated security element, or a new security element.


Claim 11: (Currently Amended):
The system of claim 8, wherein to determine that the identifier of the user computing device is associated with the account, the network computing device is configured to determine that the identifier of the user computing device is associated with at least one of: user identification data associated with the account, security data associated with the account, or contact information associated with the account.


Claim 13: (Currently Amended):
The system of claim 8, wherein the network computing device is further configured to:
generate the token by generating an identification element;
generate, based on the identification element, an encryption key; and 
encrypt, based on the encryption key, the token.


Claim 14: (Currently Amended):
The system of claim 8, wherein to validate the token, the network computing device is configured to at least one of: determine whether the token has been previously revoked, determine whether the token has been marked invalid, or determine whether the token has been previously rejected.


Claim 15: (Currently Amended):
One or more non-transitory computer-readable media storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to:
receive, by a network device, based on a failed attempt by a user device to connect to a first network via a first identifier broadcast by an access point, an identifier of the user device, wherein the identifier of the user device is received via a second network, wherein the second network is configured to provide a secure connection for provisioning services;
determine that the identifier of the user device is associated with an account authorized to access the first network; and
send, to the user device, based on determining that the identifier of the user device is associated with the account, a token and a network credential, wherein the network credential facilitates a connection to the first network.


Claim 18: (Currently Amended):
The one or more non-transitory computer-readable media of claim 17, wherein the processor-executable instructions, that when executed by the at least one processor, cause the at least one processor to receive the request to validate the token, further cause the at least one processor to receive the request to validate the token


Claim 19: (Currently Amended):
The one or more non-transitory computer-readable media of claim 15, wherein the failed attempt by the user device to connect to the first network is based on a configuration comprising at least one of: an updated identifier


Claim 21: (Currently Amended):
A system comprising: 
a network computing device configured to:
receive, based on a failed attempt by a user computing device to connect to a first network via a first identifier broadcast by an access point, an identifier of the user computing device, wherein the identifier of the user computing device is received via a second network, wherein the second network is configured to provide a secure connection for provisioning services;
determine that the identifier of the user computing device is associated with an account authorized to access the first network; and
send, to the user computing device, based on determining that the identifier of the user computing device is associated with the account, a token and a network credential, wherein the network credential facilitates a connection to the first network; and
the user computing device configured to:
receive, from the network computing device, the token and the network credential.


Claim 22: (Currently Amended):
The system of claim 21, wherein the network computing device is further configured to validate the token, wherein the network computing device validating the token causes another network credential to be sent to the user computing device.


Claim 23: (Currently Amended):
The system of claim 21, 
wherein the network computing device is further configured to:
receive, from the user computing device, a request to validate the token;
validate, based on the request, the token; and 
send to the user computing device, based on validating the token, another network credential associated with the first network, wherein the another network credential facilitates a connection to the first network; and
	wherein the user computing device is further configured to:
receive the another network credential.


Claim 24: (Currently Amended):
The system of claim 23, wherein to receive the request to validate the token, the network computing device is configured to receive, based on another failed attempt by the user computing device to connect to the first network, the request to validate the token.


Claim 25: (Currently Amended):
The system of claim 21, wherein the failed attempt by the user computing device to connect to the first network is based on a configuration comprising at least one of: an updated identifier


Claim 26: (Currently Amended):
The system of claim 21, wherein the network computing device is further configured to validate the token, wherein to validate the token, the network computing device is configured to at least one of: determine whether the token has been previously revoked, determine whether the token has been marked invalid, or determine whether the token has been previously rejected.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-26 are considered allowable.

The instant invention is directed to mediums and systems for connecting a user device lacking the necessary network credentials to a first network by connecting the user device to a second network to obtain the necessary network credentials to connect to the first network.

The closest prior art, as recited, DATTAGUPTA et al. US Patent Application Publication No. 2012/0317619 and Englund US Patent No. 7,568,092, are also generally directed to various aspects of handling devices connecting to networks without the necessary network credentials which they have to retrieve from other sources.  However, DATTAGUPTA et al. or Englund does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8, 15, 21.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
receiving by a network device an identifier of a user device that has failed an attempt to connect to a first network while utilizing a first identifier broadcast by an access point, with the user device’s identifier then received through a second network which is configured to provide a secure connection for provisioning services, determining that the identifier of the user device is associated with an account authorized to access the first network, sending, to the user device, based on determining that the identifier of the user device is associated with the account, a token, receiving, from the user device, a request to validate the token, validating, based on the request, the token, sending to the user device, based on validating the token, a network credential, where the network credential allows a connection to the first network
When combined with the additional limitations found in Claim 1.

Regarding Claim 8:
receiving by a network device an identifier of a user device that has failed an attempt to connect to a first network while utilizing a first identifier broadcast by an access point, with the user device’s identifier then received through a second network which is configured to provide a secure connection for provisioning services, determining that the identifier of the user device is associated with an account authorized to access the first network, sending, to the user device, based on determining that the identifier of the user device is associated with the account, a token, receiving, from the user device, a request to validate the token, validating, based on the request, the token, sending to the user device, based on validating the token, a network credential, where the network credential allows a connection to the first network, receiving by the user device and from the network device the token, sending to the network device, the request to validate the token, then receiving the network credential from the network device
When combined with the additional limitations found in Claim 8.

Regarding Claim 15:
receiving by a network device an identifier of a user device that has failed an attempt to connect to a first network while utilizing a first identifier broadcast by an access point, with the user device’s identifier then received through a second network which is configured to provide a secure connection for provisioning services, determining that the identifier of the user device is associated with an account authorized to access the first network, sending, to the user device, based on determining that the identifier of the user device is associated with the account, a token and a network credential, where the network credential allows a connection to the first network
When combined with the additional limitations found in Claim 15.

Regarding Claim 21:
receiving by a network device an identifier of a user device that has failed an attempt to connect to a first network while utilizing a first identifier broadcast by an access point, with the user device’s identifier then received through a second network which is configured to provide a secure connection for provisioning services, determining that the identifier of the user device is associated with an account authorized to access the first network, sending, to the user device, based on determining that the identifier of the user device is associated with the account, a token and a network credential, where the network credential allows a connection to the first network, receiving by the user device and from the network device the token
When combined with the additional limitations found in Claim 21.

Therefore Claims 1-26 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brok et al - US_20060236105: Brok et al teaches the automation of a user connecting to a wireless network when a user is associated with a different wireless network.
Shamis et al - US_20160037439_A1_I: Shamis et al teaches automatically detecting and connecting to different wireless networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498